EXHIBIT 10.2 Amendment to Convertible Promissory Notes Galt Petroleum, Inc., a Nevada corporation, and Evolution Capital, LLC, a Utah limited liability company, hereby amend each of the following Convertible Promissory Notes between the parties to change the Maturity Date in each note to December 31, 2012: Date of Note Amount Original Maturity Date September 15, 2011 $ March 15, 2012 October 19, 2011 $ April 19, 2012 November 15, 2011 $ May 12, 2012 December 2, 2011 $ June 2, 2012 May 8, 2012 $ November 8, 2012 May 10, 2012 $ November 10, 2012 No other terms of such notes shall be modified or amended hereby. This amendment may be executed in two or more counterparts, all of which shall be considered one and the same agreement and shall become effective when two or more counterparts have been signed by each of the parties and delivered to the other parties, it being understood that all parties need not sign the same counterpart. Accepted and agreed this1st day of November, 2012. Evolution Capital, LLC Galt Petroleum, Inc. /s/ Michael Doron /s/ Cary Valerio Michael Doron, Manager Cary Valerio, Chief Executive Officer
